 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    CASE NO. 2:18-CR-00044-TLN
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; FINDINGS AND ORDER
14   MICHAEL DO,                                  DATE: May 13, 2021
                                                  TIME: 9:30 a.m.
15                                  Defendant.    COURT: Hon. Troy L. Nunley
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for a status conference on May 13,

21 2021.

22         2.     By this stipulation, the defendant now moves to continue the status

23 conference to July 29, 2021, at 9:30 a.m., and to exclude time between May 13, 2021, and

24 July 29, 2021, under Local Code T4.

25         3.     The parties agree and stipulate, and request that the Court find the

26 following:

27                a)      The government has represented that the discovery associated with

28         this case includes over 14,000 pages and several hours of recorded telephone


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        conversations. All of this discovery has been produced directly to counsel.

 2               b)      Defense counsel desires additional time to review the discovery,

 3        conduct research into the case, to discuss the case with her client, and otherwise

 4        prepare for trial in this matter.

 5               c)      Defense counsel filed a motion to suppress on September 27, 2019. On

 6        October 18, 2019, the United States filed an opposition. The defendant filed a reply

 7        on February 19, 2020. The Court denied the motion February 27, 2020.

 8               d)      The parties anticipate presenting a plea agreement or setting the

 9        matter for trial at the next scheduled status hearing.

10               e)      Counsel for defendant believes that failure to grant the above-

11        requested continuance would deny her the reasonable time necessary for effective

12        preparation, taking into account the exercise of due diligence.

13               f)      The government does not object to the continuance.

14               g)      Based on the above-stated findings, the ends of justice served by

15        continuing the case as requested outweigh the interest of the public and the

16        defendant in a trial within the original date prescribed by the Speedy Trial Act.

17               h)      For the purpose of computing time under the Speedy Trial Act, 18

18        U.S.C. § 3161, et seq., within which trial must commence, the time period of May

19        13, 2021, to July 29, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§

20        3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

21        by the Court at defendant’s request on the basis of the Court’s finding that the ends

22        of justice served by taking such action outweigh the best interest of the public and

23        the defendant in a speedy trial.

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.     Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6

7    Dated: May 11, 2021                             PHILLIP A. TALBERT
                                                     Acting United States Attorney
8

9                                                    /s/ JUSTIN L. LEE
                                                     JUSTIN L. LEE
10                                                   Assistant United States Attorney
11

12
     Dated: May 11, 2021                             /s/ SHARI RUSK
13                                                   SHARI RUSK
                                                     Counsel for Defendant
14
                                                     MICHAEL DO
15

16                                    FINDINGS AND ORDER
17        IT IS SO FOUND AND ORDERED this 11th day of May, 2021.
18

19

20

21                                                    Troy L. Nunley
                                                      United States District Judge
22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
